Filed 10/29/21
                         CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                                DIVISION ONE


 ELLEN WILLIAMS,
           Petitioner,
                                           A163389
 v.
 SUPERIOR COURT FOR THE                   (Contra Costa County
 COUNTY OF CONTRA COSTA,                  Super. Ct. No. N-21-
                                       0882)
           Respondent;
 JEFFEREY FAUTT,
      Real Party in Interest.


       Petitioner Ellen Williams, the defendant in the underlying civil
harassment proceeding (Code Civ. Proc., § 527.6 1), seeks writ review of an
order denying her motion to change venue to her county of residence. We
issued an Order to Show Cause (OSC) why Williams’s writ petition should
not be granted and now grant her petition. In so doing, we reject real party
in interest Jefferey Fautt’s assertion that his harassment claim is one “for
injury to person” as that terminology is used for purposes of the general
venue statute (§ 395, subd. (a)) and also reject his claim that the “Venue”
provisions of Judicial Council form CH-100 (“Request for Civil Harassment




       1All further statutory references are to the Code of Civil Procedure
unless otherwise indicated.

                                       1
Restraining Orders”) provide a basis for venue in the county where the
harassment allegedly occurred.
                               BACKGROUND
      Williams and her husband hired Fautt, a general contractor, to build
their home in Pleasanton. The Williams’s eventually parted ways with
Fautt, resulting in highly contentious e-mail and phone communications on
numerous issues, including Fautt’s entry onto the property to retrieve his
tools and equipment. Williams fired off these communications from either
her home in Pleasanton (in Alameda County) or her husband’s office in
Modesto (in Stanislaus County).
      Fautt filed the instant civil harassment action in Contra Costa County
and sought and obtained the same day an ex parte temporary restraining
order (TRO) against Williams. Williams disputes Fautt’s allegations and the
need for any immediate injunctive relief.
      Williams timely moved to change venue to Alameda County, her county
of residence. She also sought to “void” the TRO on the grounds it was issued
in the absence of proper venue and was “based on perjured testimony.” As
Williams pointed out, the civil harassment statute, itself, does not contain
any provisions pertaining to venue. (§ 527.6.) She therefore maintained the
general venue statute, section 395, subdivision (a) governed and under that
statute venue is proper only in the county where she resides.
      Fautt made two arguments in response. He first pointed out that
under section 395, subdivision (a) an action “for injury to person or personal
property . . . from wrongful act or negligence” may be brought “in either the
county where the injury occurs . . . or the county where the defendant[] . . .




                                        2
reside[s].” 2 (§ 395, subd. (a).) And he “alleged in his petition he has suffered
substantial and serious emotional distress, and physical injury (a worsening
of his underlying heart condition)” as a result of Williams’s asserted
harassment. 3
      Second, Fautt relied on the Judicial Council CH-100 Form “Request for
Civil Harassment Restraining Orders,” pointing to section five, entitled
“Venue.” That section asks “Why are you filing in this county?”, directs the
filer to “(Check all that apply),” and provides three options: “a. [] The person
[against whom an order is sought] lives in this county. b. [] I was harassed
by the person [against whom an order is sought] in this county. c. [] Other
(specify): ________.” (Jud. Council form CH-100, p. 2.) Fautt checked the
second option since he received and was impacted by the allegedly harassing
and threatening communications in Contra Costa County.
      The trial court denied Williams’s motion on the basis of the Judicial
Council form, stating “ ‘I have to believe that the Judicial Council knew what
it was doing’ ” and that it “ ‘would not have written the venue check option
the way [it] did unless [it] thought [its] words conveyed a correct basis for
venue.’ ” The court concluded the Council’s “ ‘view [was] entitled to weight’ ”
and the court “ ‘should defer to it.’ ”




      2  For purposes of her writ petition, Williams has assumed Fautt did, in
fact, receive the allegedly harassing communications in Contra Costa County.
      3  Specifically, Fautt alleged that Williams’s harassment caused him “to
suffer substantial stress, anxiety, loss of sleep and emotional distress, and
has aggravated my pre-existing heart condition,” and further alleged, that as
a result of Williams’s conduct “an underlying heart condition I have has
worsened, my stress and anxiety have increased to unhealthy levels, I have
suffered an extreme loss of sleep, and my doctor recently prescribed
medications to help me cope with these health issues.”

                                          3
                                DISCUSSION 4
Venue Fundamentals
      Pursuant to section 400, a party aggrieved by an order granting or
denying a motion to change venue may petition for a writ of mandate
requiring trial of the case in the proper court. (Dow AgroSciences LLC v.
Superior Court (2017) 16 Cal.App.5th 1067, 1072 (Dow AgroSciences).) The
standard of review for an order granting or denying such motion is generally
abuse of discretion. (State Bd. of Equalization v. Superior Court (2006)
138 Cal.App.4th 951, 954.) A trial court necessarily abuses its discretion,
however, in denying a motion to change venue when venue is mandatory in a
county other than the county where the action has been brought. (Ford
Motor Credit Co. v. Superior Court (1996) 50 Cal.App.4th 306, 309-310.)
Moreover, “ ‘de novo review is appropriate where, as here, an appellate court


      4  In his return, Fautt suggests we “may lack [appellate] jurisdiction”
(capitalization omitted) because, he says, it is “unclear” whether civil
harassment actions should be classified as “ ‘limited’ ” cases, and, if so,
appellate jurisdiction would lie in the superior courts’ appellate divisions. He
cites not a single case in support of this suggestion, and there is none. While
Fautt points out a court in a limited case can issue a temporary or
preliminary injunction (§ 86, subd. (a)(8)), it cannot issue a permanent
injunction. (Ytuarte v. Superior Court (2005) 129 Cal.App.4th 266, 275 [“[i]n
addition to limitations on the amount of the verdict, . . . a plaintiff in a
limited civil action may not obtain a permanent injunction and has fewer
rights for declaratory relief than a litigant in an unlimited case”].) The
ultimate relief provided for by the civil harassment statute is in the nature of
permanent injunctive relief (albeit for a maximum period of five years,
renewable for another five years (§ 527.6, subd. (j)(1)), rather than temporary
or preliminary injunctive relief. Indeed, temporary injunctive relief is also
available under the statute (§ 527.6, subd. (d)). Thus, it is no surprise that in
the decade since this statute was enacted there have been a wealth of Court
of Appeal decisions resolving issues arising in these cases, and no decision
has even hinted an appeal should be taken to the appellate division, rather
than the district Court of Appeal.

                                        4
is engaged in the application of a statute to undisputed facts.’ ” (Dow
AgroSciences, at p. 1076, quoting Kennedy/Jenks Consultants, Inc. v.
Superior Court (2000) 80 Cal.App.4th 948, 960.)
      “ ‘Venue is determined based on the complaint on file at the time the
motion to change venue is made.’ ” (Dow AgroSciences, supra, 16 Cal.App.5th
at p. 1076, quoting Brown v. Superior Court (1984) 37 Cal.3d 477, 482
(Brown).)
      The general rule is that venue is proper only in the county of the
defendant’s residence. (Brown, supra, 37 Cal.3d at p. 483.) “It is well
established that a defendant is entitled to have an action tried in the county
of his or her residence unless the action falls within some exception to the
general venue rule.” (Ibid.; accord, Kaluzok v. Brisson (1946) 27 Cal.2d 760,
763 (Kaluzok) [“The right of a defendant to have an action brought against
him tried in the county of his residence is an ancient and valuable right,
safeguarded by statute and supported by a long line of decisions.”].)
      Thus, “[t]he right of a plaintiff to have an action tried in a county other
than that of the defendant’s residence is exceptional. If the plaintiff would
claim such right [h]e must bring himself within the exception.” (Kaluzok,
supra, 27 Cal.2d at p. 763.) Moreover, when the plaintiff contends that the
case fits within an exception to the general rule that venue is proper in the
county of defendant’s residence, any ambiguities in the complaint must be
construed against the plaintiff towards the end that the defendant will not be
deprived of the right to a trial in the county of his or her residence. (Neet v.
Holmes (1942) 19 Cal.2d 605, 612.)
Action for “Injury to Person”
      The general rule governing venue is set forth in the first sentence of
section 395, subdivision (a), which states, “[e]xcept as otherwise provided by


                                        5
law and subject to the power of the court to transfer actions or proceedings as
provided in this title, the superior court in the county where the defendants
or some of them reside at the commencement of the action is the proper court
for the trial of the action.”
      The second sentence of subdivision (a) provides an exception to the
general rule and states, in pertinent part, “[i]f the action is for injury to
person or personal injury . . . from wrongful act or negligence, the superior
court in either the county where the injury occurs . . . or the county where the
defendants, or some of them reside at the commencement of the action, is a
proper court.” (§ 395, subd. (a).) Thus, where a claim is “for injury to
person,” the plaintiff has a choice with respect to venue—either “where the
injury occur[ed]” or where the defendant resides. (Ibid.)
      The courts have considered whether an action is one “for injury to
person” in a number of cases. Three are of particular significance here.
      In Graham v. Mixon (1917) 177 Cal. 88, 89 (Graham), our Supreme
Court examined whether an action for libel is “one ‘for injury to person,’ and
therefore, under the provisions of section 395 of the Code of Civil Procedure
as such section has stood since 1911, is triable in the county ‘where the injury
occurs.’ ” The court held it is not, making the following illustrative points.
      First, “[i]f the legislators intended to include ‘libel’ under the general
designation ‘injury to person,’ it would follow that a man of state-wide
reputation for good citizenship would be injured in his person in each county
in which a libelous article regarding him would be circulated, and might
select any one of such counties as the place for the commencement of his
action against the publisher. Each county would be, as to him, ‘the county
where the injury occurs,’ within the purview of section 395 of the Code of
Civil Procedure. On the other hand, the man of local reputation might suffer


                                         6
detriment only in the county or counties in which the attack upon his
character would amount to an injury. There can be little doubt that the
[L]egislature contemplated no such result when using the expressions, ‘if it
be an action for injury to person’ and ‘in the county where the injury occurs.’ ”
(Graham, supra, 177 Cal. at p. 89.)
      Second, “[i]f libel be an ‘injury to person,’ the victim has a broader field
of action against the owner of a newspaper of general circulation publishing
the libel than would be available to him if he should receive serious bodily
hurt from the negligent operation of an automobile owned by a resident of a
county other than the one in which the accident might occur. In the former
case he might have as many places for the commencement of his action as
there are counties in the state, while in the latter he would be limited to the
county in which the accident occurred or that in which the owner of the motor
car resided at the time of the infliction of the injury. We can think of no good
reason why the [L]egislature should so broaden the venue of civil actions for
libel while the [C]onstitution makes indictments found, or information laid,
for publications in newspapers triable only in the counties where the
publication offices of the newspapers are situated or in the counties where
the parties libeled reside.” (Graham, supra, 177 Cal. at pp. 89-90.)
      The high court went on to point out the law had long recognized a
distinction “between actions for libel and those arising out of physical
interference with the person.” (Graham, supra, 177 Cal. at p. 91.) Thus, in
discussing section 395, the court had held “there exists a distinction between
actions for libel and those arising out of physical interference with the
person.” (Graham, at p. 91.) Or stated another way, the court had “never
regarded the section as one which applies, so far as actions for personal




                                        7
injuries are concerned, to any but those based upon physical lesions.” (Id. at
p. 92.)
      In Monk v. Ehret (1923) 192 Cal. 186, the high court considered
whether a false imprisonment claim based on allegations of physical restraint
by the defendant, is an action “ ‘for injury to person’ ” which can be brought
“ ‘where the injury occurs.’ ” (Id. at pp. 190-191.) The court held it is not—
“[t]he specific terms indicate that the injuries to person within the
contemplation of the [L]egislature were those which cause physical injury or
incapacity or which result in death.” (Id. at p. 193.) The court further
observed, “[t]here can be but little doubt that the increasing number of bodily
injuries and deaths and injuries to property brought about by the general use
of motor vehicles gave legislative suggestion for the amendment [allowing the
plaintiff a choice of venue in actions for injury to person]. And, further, . . .
the amendment . . . was passed . . . the same year that the first industrial
accident board act was passed. The legislation had to do with bodily or
physical injuries or deaths resulting from injuries received in the line of
various employments as by said act provided. The legislative mind at that
session of the [L]egislature was intensely engrossed with the subject of
personal injuries and was not at all concerned with common-law trespasses
[such as false imprisonment]. This is shown by the extent and character of
legislation on the subject of physical injuries as contrasted with the fact that
not a single code section defining false imprisonment, malicious prosecution,
assault and battery, libel, or slander was amended or revised.” (Ibid.)
      In Lucas v. Lucas Ranching Co. (1937) 18 Cal.App.2d 453 (Lucas), the
Court of Appeal brought the reasoning of the foregoing cases to bear where
the plaintiff alleged, in connection with a claim that the defendants had
conspired to interfere with her community property rights to render her


                                         8
impecunious, that she suffered not only “ ‘grievous mental pain, anguish and
suffering,’ ” but also “ ‘worry and loss of sleep, and impairment of her nervous
and physical condition.’ ” (Id. at pp. 454-455.) The Court of Appeal held the
cause of action was not one “ ‘for injury to person’ ” that could be brought
where the “ ‘injury occur[ed].’ ” (Id. at p. 455.) The court recognized that
unlike in Graham and Lucas, “the tort sued upon had resulted in actual
physical injury to the plaintiff.” (Id. at p. 456.) The reasoning of those cases,
however, lead to the conclusion that the plaintiff’s conspiracy claim was not a
claim for “injury to person” as used in the general venue statute. (Ibid.)
      The court explained, “[f]rom Monk v. Ehret, supra, [192 Cal. 186,] as
interpreted in Coley v. Hecker (1928) 206 Cal. 22, 28 . . . , we learn that the
inspiration for the language we are considering was the ‘situation brought
about by the increasing use of motor vehicles.’ In motor vehicle accidents, as
in other cases where physical injury is directly caused by what has happened,
the injury occurs at the place where the happening occurs, and there is logic
in having that place a proper one for the trial. In an action such as plaintiff’s,
however, the place where the injury occurs is not the locale of the events
which, ultimately, cause the injury. She is injured not at the site of the
events, but, brooding over the wrongs done her, at the place or places where
worry and loss of sleep finally take their toll. No reason appears why an
injury which has no definite situs should be given potency in determining the
place of trial. Hence, we have concluded that this action, although one for
injury to the person, as classified by section 27 of the Code of Civil Procedure,
is not such an action within the meaning of section 395 of that code which, as
we have seen, has a more restricted scope.” (Lucas, supra, 18 Cal.App.2d at
pp. 456-457.)




                                        9
      Neither the holding, nor reasoning, of Lucas has been criticized in the
ensuing years. (See Cacciaguidi v. Superior Court (1990) 226 Cal.App.3d
181, 185-186 [citing Lucas and holding malicious prosecution claim not an
action “for injury to person”]; Cubic Corp. v. Superior Court (1986)
186 Cal.App.3d 622, 624-625 [citing Lucas and holding wrongful termination
claim not an action “for injury to person”]; Carruth v. Superior Court (1978)
80 Cal.App.3d 215, 219-220 (Carruth) [citing Lucas and holding malicious
prosecution claim not an action “for injury to person”].) As the Carruth court
observed, “[i]n an action for malicious prosecution, as in the action in Lucas,
the place where the personal injury occurs is not necessarily the locale of the
events which ultimately cause the injury. Such personal injury, with no
definite situs, should not in reason determine the place of trial. A
construction of ‘injury to person’ permitting such a result would be in clear
derogation of the right of a defendant to have an action brought against him
tried in the county of his residence, ‘an ancient and valuable right, safe-
guarded by statute and supported by a long line of decisions. . . .’ ” (Id. at
p. 220, quoting Kaluzok, supra, 27 Cal.2d at p. 763.)
      In light of this well-established authority, we must conclude Fautt’s
allegations of physical ailment do not make his harassment claim one for
“injury to person.” As in Lucas, so too here, “where the injury occurs is not
the locale of the events which, ultimately, cause the injury.” (Lucas, supra,
18 Cal.App.2d at p. 456.) Rather, Fautt’s alleged physical injury “has no
definite situs,” (ibid.) and depending on where he read the allegedly offending
e-mails or listened to the allegedly harassing phone calls, he could have
claimed any county in the state was where the injury “occurred.” The case




                                        10
law conclusively establishes such an injury is not an “injury to person” as this
terminology is used in section 395, subdivision (a). 5
Judicial Council Form
      As we have discussed, Fautt also, and, in fact, principally, relied on the
“Venue” section of the Judicial Council CH-100 form (“Request for Civil
Harassment Restraining Orders”) in asserting venue is proper in Contra
Costa County. Specifically, he invoked the second option set forth in the form
which states: “b. [] I was harassed by the person [against whom an injunction
is sought] in this county.” (Jud. Council form CH-100, p. 2.) This also
appears to have been the basis on which the trial court denied Williams’s
motion to change venue.
      As Fautt points out, the civil harassment statute expressly directs the
Judicial Council to “develop forms, instructions, and rules relating to matters
governed by this section,” and specifies such forms “shall be simple and
concise” and that the use of such forms “is mandatory.” (§ 527.6, subd. (x)(1).)
In addition, “[a] temporary restraining order or order after hearing relating
to civil harassment . . . shall be issued on forms adopted by the Judicial



      5  We note that had the Legislature, in enacting the civil harassment
statute, wished to depart from the general venue rules set forth in section
395, it could have included a specific venue provision in the statute. It did so,
for example, in the Fair Employment and Housing Act (FEHA, Gov. Code,
§ 12900 et seq.). Claims brought under that statute “may be brought in any
county in the state in which the unlawful practice is alleged to have been
committed, in the county in which the records relevant to the practice are
maintained and administered, or in the county in which the aggrieved person
would have worked or would have had access to the public accommodation
but for the alleged unlawful practice, but if the defendant is not found within
any of these counties, an action may be brought within the county of the
defendant’s residence or principal office.” (Id., § 12965, subd. (b); see
generally Brown, supra, 37 Cal.3d at p. 482.)

                                       11
Council and that have been approved by the Department of Justice pursuant
to subdivision (i) of Section 6380 of the Family Code.” 6 (§ 527.6, subd. (x)(2). 7)
      While the Judicial Council can be tasked with formulating rules and
forms to augment and implement statutory and common law, its efforts must
be consistent with, and not contrary to, the specific legislation directing it to
act and other applicable law. (See People v. Lemcke (2021) 11 Cal.5th 644,
647–648 [concluding CALCRIM No. 315 was deficient and directing “Judicial
Council of California and its Advisory Committee on Criminal Jury
Instructions to evaluate whether or how the instruction might be modified to
avoid juror confusion regarding the correlation between certainty and
accuracy”]; Esparza v. Kaweah Delta Dist. Hospital (2016) 3 Cal.App.5th 547,
555 [“[U]se of a Judicial Council form complaint is not a determinative factor
in deciding whether or not to sustain a demurrer. Instead, a reviewing court
must examine the particular allegations in the form pleading and determine
whether those allegations satisfy the pleading requirements established by
California law.”]; People ex rel. Dept. of Transportation v. Superior Court
(1992) 5 Cal.App.4th 1480, 1484 [checking box on Judicial Council complaint
form insufficient to comply with general requirement that complaint state
facts constituting cause of action].)
      Accordingly, the Judicial Council cannot, by way of a form, alter the
statutory law governing venue. Only the Legislature can amend section 395



      6 Family Code section 6380 pertains to the California Law
Enforcement Telecommunications System (CLETS) of the Department of
Justice. (Fam. Code, § 6380, subd. (a).)
      7 “However, the fact that an order issued by a court pursuant to this
section was not issued on forms adopted by the Judicial Council and approved
by the Department of Justice shall not, in and of itself, make the order
unenforceable.” (§ 527.6, subd. (x)(2).)

                                        12
or include specific venue provisions within specific statutory schemes that
override the general provisions of section 395. (See, e.g., Brown, supra,
37 Cal.3d at pp. 482-487 [holding FEHA special venue provisions govern as to
all claims brought in a FEHA case].)
      The second option set forth in the “Venue” section of the Judicial
Council CH-100 form—that the party seeking a restraining order “was
harassed [by the party sought to be enjoined] in this county”—is not
necessarily in conflict with the provisions of section 395. There may be cases
in which the alleged harassment consists of abusive physical conduct by the
harasser inflicting physical injury on the victim. Or, in other words, there
may be harassment cases in which the locale where the alleged physical
injury occurs is necessarily the locale where the events causing the injury
occurred, and thus the injury has a definite situs. (See Carruth, supra,
80 Cal.App.3d at p. 220; Lucas, supra, 18 Cal.App.2d at p. 456.) However,
given the broad definition of “harassment” in the statute—which, in addition
to “unlawful violence,” includes “a credible threat of violence, or a knowing
and willful course of conduct directed at a specific person that seriously
alarms, annoys, or harasses the person, and that serves no legitimate
purpose” (§ 527.6, subd. (b)(3))—that may often not be the case, the instant
case being an example.
      In short, the mere fact that a party seeking a civil harassment
restraining order checks the second box in the “Venue” section of the Judicial
Council CH-100 form is not conclusive as to venue. Rather, when venue is
challenged, the trial court must examine the allegations set forth in the form
to determine whether the claim is one “for injury to person” as that
terminology is used and understood in the context of the law governing
venue.


                                       13
      In the instant case, Fautt’s allegations do not establish that his claim is
one “for injury to person” for purposes of venue, and under the controlling
law, Williams was entitled to have the case transferred to Alameda County,
her county of residence.
Validity of Temporary Restraining Order
      In addition to transferring the case to Alameda County, Williams also
sought to have the TRO declared “void” due to improper venue and because
Fautt assertedly committed perjury in procuring it. Neither asserted ground
supports declaring the TRO “void.”
      Williams relies on County of Riverside v. Superior Court (1968)
69 Cal.2d 828 in support of her contention that the TRO should have been
“void[ed]” due to improper venue. In that case, after the defendant filed a
motion to change venue, the trial court issued a TRO and order to show
cause. (Id. at pp. 829-830.) The high court held the defendant was entitled to
a change of venue and to have the TRO set aside because issuing it “pending”
disposition of the defendant’s motion to change venue “exceeded the authority
of [the] court.” (Id. at p. 831.) The court cited to Nolan v. McDuffie (1899)
125 Cal. 334, 336-337 and Beard v. Superior Court (1940) 39 Cal.App.2d 284,
286 (Beard) 8, both of which articulate the general rule that “the filing of a
motion for the change of place of trial suspends the power of the trial court to
act upon any other question until the motion has been determined.” (Beard,
at p. 286.)
      Williams cites no authority suggesting, let alone holding, that
emergency orders issued prior to the filing of motion to change venue are
“void” if the trial court subsequently determines the case is improperly



      Superseded by statute on another ground as stated in Thompson v.
      8

Thames (1997) 57 Cal.App.4th 1296, 1304-1305.
                                       14
venued and must be transferred to a different county. Nor are we aware of
any such authority.
      It is also well-established that venue is not a matter that goes to the
fundamental jurisdiction of the superior court to hear and rule on a case.
(See § 396b, subd. (a) [“court having jurisdiction of the subject matter thereof”
may try case unless defendant makes a timely and successful objection to
venue]; Barquis v. Merchants Collection Assn. (1972) 7 Cal.3d 94, 120-122
[noncompliance with venue provisions “does not deprive the trial court of
jurisdiction over the subject matter of the litigation and does not render a
judgment erroneously entered ‘void’ for lack of jurisdiction”].)
      Accordingly, the fact the case was not properly venued did not render
the TRO a legal nullity. Indeed, were that the case, it would cripple the
superior courts’ ability to issue immediate protective orders in cases where
the harassment victim alleges that venue is proper and makes a prima facie
showing he or she faces imminent abusive conduct, particularly physical
abuse and the risk of serious personal injury. The courts are, and must be,
empowered to grant such relief, and to do so ex parte, to fully effectuate the
protective purposes of the statute. (§ 527.6, subd. (d).) 9 The defendant is
certainly entitled to promptly challenge venue, and if successful in doing so,
to litigate the merits of the harassment claim in the appropriate superior



      9 Section 527.6, subdivision (d) provides: “Upon filing a petition for
orders under this section, the petitioner may obtain a temporary restraining
order in accordance with Section 527, except to the extent this section
provides an inconsistent rule. The temporary restraining order may include
any of the restraining orders described in paragraph (6) of subdivision (b). A
temporary restraining order may be issued with or without notice, based on a
declaration that, to the satisfaction of the court, shows reasonable proof of
harassment of the petitioner by the respondent, and that great or irreparable
harm would result to the petitioner.”

                                       15
court. But that does not mean the victim of alleged harassment cannot
obtain, and rely on, a TRO issued by the court he or she believes has venue
over the case.
      As for Williams’s claim that the TRO is “void” because Fautt allegedly
committed perjury in procuring it, that is an argument going to the merits of
Fautt’s harassment claim and not one properly advanced in this writ
proceeding challenging venue. Williams’s recourse is, on transfer to the
Alameda County Superior Court, to either seek modification or termination of
the TRO (§ 527.6, subd. (f)) or to make her case on the merits at the contested
hearing on a restraining order. (§ 527.6, subds. (g), (h), (i).)
                                 DISPOSITION
      Let a peremptory writ of mandate issue directing the respondent court
to vacate its August 13, 2021 order to the extent it denies Williams’s motion
to change venue, and to grant that motion and change venue to Alameda
County. The stay previously issued by this court shall be dissolved upon the
issuance of the remittitur. Petitioner is entitled to appellate costs.




                                        16
                                           _________________________
                                           Banke, J.


We concur:


_________________________
Margulies, Acting P.J.


_________________________
Sanchez, J.




A163389, Williams v. Superior Court

                                      17
Trial Court: Contra Costa County Superior Court

Trial Judge:     Hon. Gina Dashman

Counsel:

Law Offices of James M. Braden and James Braden for Petitioner.

No appearance for Respondent.

Litigation Advocates Group and Scott Hammel for Real Party in Interest.




                                    18